  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 1 of 30 PageID #:1416




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 William Buck,

 Plaintiff,
                                                Case No. 15-cv-9158
 v.
                                                Judge Mary M. Rowland
 Wexford Health Sources, Inc., et al.,

 Defendants.

                    MEMORANDUM OPINION AND ORDER

       Plaintiff William Buck, an inmate within the Illinois Department of

Corrections, has for years suffered from a number of health conditions, including

chronic eczema on his foot and various gastrointestinal issues. In 2015, Plaintiff sued

prison administrators Warden Tarry Williams, Debbie Knauer, and Jill Parrish;

physicians Dr. Saleh Obaisi and Dr. Alma Martija; and the doctors’ employer,

Wexford Health Sources, Inc., under 42 U.S.C. § 1983, alleging that they displayed

deliberate indifference to his serious medical needs and that Drs. Obaisi and Martija

retaliated against him for filing grievances in the state prison system. The

Defendants have now moved for summary judgment against Plaintiff. [196]; [199].

For the reasons stated below, this Court grants their motions for summary judgment

[196]; [199].

                      SUMMARY JUDGMENT STANDARD

       Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a



                                                                                     1
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 2 of 30 PageID #:1417




matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which

facts are material. Id. After a “properly supported motion for summary judgment is

made, the adverse party must set forth specific facts showing that there is a genuine

issue for trial.” Id. at 250 (internal quotations omitted).

      The Court “consider[s] all of the evidence in the record in the light most

favorable to the non-moving party, and [] draw[s] all reasonable inferences from that

evidence in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R.

Co., 884 F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). The

Court “must refrain from making credibility determinations or weighing evidence.”

Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 467 (7th Cir. 2020) (citing Anderson,

477 U.S. at 255). In ruling on summary judgment, the Court gives the non-moving

party “the benefit of reasonable inferences from the evidence, but not speculative

inferences in [its] favor.” White v. City of Chicago, 829 F.3d 837, 841 (7th Cir. 2016)

(internal citations omitted). “The controlling question is whether a reasonable trier

of fact could find in favor of the non-moving party on the evidence submitted in

support of and opposition to the motion for summary judgment.” Id. (citation

omitted).




                                                                                     2
    Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 3 of 30 PageID #:1418




                                      BACKGROUND1

    I. Parties

        Plaintiff, an inmate in the custody of the Illinois Department of Corrections

(IDOC), currently resides at Pontiac Correctional Center. [200] at ¶ 1; [197] at ¶ 1.

        At all times relevant to Plaintiff’s claims, Defendant Debbie Knauer served as

the chairwoman of the Administrative Review Board (ARB) for the IDOC; Defendant

Jill Parrish acted as the grievance officer at Stateville Correctional Center; and

Defendant Tarry Williams served as the warden at Stateville. [200] at ¶¶ 2–4.

        Defendant Wexford contracts with the IDOC to provide medical services to

prisoners. [197] at ¶ 3. Defendant Dr. Saleh Obaisi, who died in December 2017,

served as a licensed physician and Medical Director of Stateville Correctional Center.

Id. at ¶ 4. At relevant times, Defendant Dr. Alma Martija was a medical doctor

employed by Wexford working at Stateville. Id. at ¶ 5. Dr. Martija is not board-

certified. [221] at ¶ 16.

    II. Plaintiff’s Medical Conditions Prior to 2013

        By early 2011, Plaintiff had been diagnosed with chronic eczema, characterized

by “incidents of eruptions” all over his body, including his feet and toes. [197] at ¶ 9.

From December 2011 to September 2013, when Plaintiff first arrived at Stateville,

Plaintiff continued to suffer from chronic eczema with frequent flare-ups. Id. at ¶ 11.




1 This Court takes the following facts from the Wexford Defendants’ statement of facts [197],
the IDOC Defendants’ statement of facts [200], and Plaintiff’s statements of additional facts
[206]; [221]. The facts are undisputed unless otherwise noted.
                                                                                           3
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 4 of 30 PageID #:1419




       Plaintiff also began experiencing abdominal issues in 2010. [197] at ¶ 10.

Through 2012 and 2013, Plaintiff complained of abdominal pain, lumps in his

stomach, and blood in his stool. Id. at ¶ 12. Prior to entering Stateville in 2013,

Plaintiff saw gastrointestinal specialists at the University of Illinois at Chicago (UIC)

for his abdominal complaints; he also underwent a colonoscopy and CT scan. Id. at ¶

13. The GI specialists at UIC recommended a treatment plan consisting of a high

fiber diet. Id. at ¶ 14.

  III. Medical Treatment at Stateville in 2013–2014

       Plaintiff entered Stateville on September 13, 2013. [197] at ¶ 17. A few months

later, in January 2014, Plaintiff saw staff physician Dr. Aguinaldo complaining of left

lower abdominal pain for several months, with vomiting and blood for two and a half

months. Id. at ¶ 18. At the time, he presented with regular bowel movements, no

fever, soft abdomen, slight tenderness, and no organ enlargement. Id. Dr. Aguinaldo

diagnosed Plaintiff with “lower abdominal pain, questionable etiology,” and provided

him a treatment plan that included anthem tabs, an abdominal x-ray, and follow up

in the health care unit (HCU). Id. His x-ray later revealed a normal bowel pattern

with no unusual masses or calcifications. Id.

       The next month, on February 6, 2014, Plaintiff saw Dr. Obaisi for abdominal

discomfort, at which time Dr. Obaisi diagnosed Plaintiff with spastic bowel syndrome

and prescribed Bentyl, an antispasmodic. Id. at ¶ 20. About a week later, on

February 15, 2014, Plaintiff saw a nurse for pain on the left side of his chest. Id. at

¶ 21. Plaintiff was given a physical exam and EKG, and then Norco as treatment.



                                                                                       4
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 5 of 30 PageID #:1420




Id. He saw a Dr. Ann Davis the same day for a follow-up appointment; she assessed

that Plaintiff’s chest pain was most likely due to “gastritis secondary to recent

Prednisone.” Id. at ¶ 22. Plaintiff saw another nurse for abdominal pain on February

25, 2014. Id. at ¶ 23. A few weeks later, on March 3, 2014, Plaintiff saw another

provider for reoccurrence of abdominal and chest pain. Id. at ¶ 24. At that visit, the

provider diagnosed Plaintiff with “uncontrolled abdominal/chest pain” and referred

him to the medical director. Id.

      On March 10, 2014, Plaintiff saw Dr. Obaisi for his abdominal pain, who at

that visit diagnosed Plaintiff with hyptertension and pain and ordered continued

blood pressure medication and follow up. Id. at ¶ 25. Dr. Obaisi saw Plaintiff again

on April 30, 2014, when Plaintiff reported his concerns about a couple of lumps he

recently discovered in his groin region, as well as occasional nausea. Id. at ¶ 26. Dr.

Obaisi diagnosed Plaintiff with gastritis, dermatitis, pelvic and chest wall (pelvic

muscle) tender area, and ordered several blood tests and an x-ray. Id. He also

prescribed Zantac and Tramcinolone cream and ordered a follow-up in four weeks.

Id. At the follow-up appointment on May 29, 2014, Plaintiff saw Dr. Obaisi for

complaints of “left flank pain.” Id. at ¶ 28. Dr. Obaisi assessed Plaintiff with

abdominal pain on the left side, ordered an ultrasound of the abdomen, and ordered

medications for asthma and skin lotion. Id. The ultrasound revealed no

abnormalities. Id. at ¶ 29.

      About a month later, on June 24, 2014, Plaintiff saw Dr. Obaisi for complaints

of pain in the left lower quadrant with occasional nausea and diffuse abdominal



                                                                                     5
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 6 of 30 PageID #:1421




discomfort. Id. at ¶ 30. Dr. Obaisi diagnosed spastic bowel syndrome; prescribed

Bentyl, Fiber-lax, Zantac, and Tylenol with codeine; and ordered a urinalysis, which

results turned out negative. Id. at ¶¶ 30–31.

      On August 30, 2014, Plaintiff saw Dr. Martija for a follow-up for his abdominal

pain. Id. at ¶ 32. At that visit, Dr. Martija noted that the past tests relating to his

abdominal complaints revealed no abnormalities and diagnosed Plaintiff with left

lower quadrant pain, likely from constipation, as well as a chronic non-healing wound

on his right foot. Id. Dr. Martija ordered a laxative for Plaintiff’s abdominal pain

and antibiotics for Plaintiff’s right foot wound; she also referred Plaintiff to Dr.

Obaisi. Id.

      On September 4, 2014, Plaintiff saw Dr. Martija for a follow-up on his right

foot wound and complained to her of increasing pain. Id. at ¶ 33. At this visit, Dr.

Martija ruled out “Madura foot” and prescribed Plaintiff a Betadine daily soak for 10

days, Bactrim DS, and Motrin 400 mg every 4 hours as needed. Id. Dr. Martija

additionally ordered a culture and sensitivity to the foot wound, provided him a

crutches permit, and ordered a foot x-ray to rule out osteomyelitis. Id. The culture

ultimately revealed no fungal elements, and the x-ray showed no bony pathology or

osteomyelitis. Id. at ¶¶ 34–35.

      On September 11, 2014, Plaintiff saw Drs. Obaisi and Martija because he had

a whole-body rash. Id. at ¶ 36. Plaintiff was diagnosed with a fungal infection of the

skin and prescribed an antifungal medication, ketoconazole. Id. At some point, Dr.




                                                                                     6
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 7 of 30 PageID #:1422




Obaisi also ordered another antifungal, Diflucan, and an antibiotic known as

Dapsone. Id.

      On September 12, 2014, Plaintiff went to the HCU for a foot sore and dressing

change to his right foot; he received a foot soak and new dressings. Id. at ¶ 37. Three

days later, on September 15, 2014, Plaintiff saw Dr. Obaisi for dermatitis on his right

foot. Id. at ¶ 38. Dr. Obaisi ordered that Plaintiff “continue the same care” and follow

up with Dr. Martija. Id.

      On September 24, 2014, Plaintiff saw Dr. Obaisi again for his right foot, at

which time Dr. Obaisi noted that the right foot sole sore was completely healed and

discontinued crutches and soaks.       Id. at ¶ 39.    Plaintiff disputes Dr. Obaisi’s

assessment that his right foot was, in fact, healed at the time. [220] at ¶ 39. On

October 7, 2014, Plaintiff again saw Dr. Obaisi for a follow-up on his right foot sole;

Dr. Obaisi examined the foot and noted that the dermatitis on the right foot sole was

healed. [197] at ¶ 40. Again, Plaintiff disputes that his right foot sole was, in fact,

healed. [220] at ¶ 40.

      A couple weeks later, on October 22, 2014, Dr. Martija examined Plaintiff at

the request of Stateville assistant warden Calloway. [197] at ¶ 41. Dr. Martija noted

“2 patches of vesicular lesions on dorsum of foot, some burst & weeping,

serosanguinous fluid, positive inflammatory discoloration, mild edema right foot, non

pitting[;] Discoid area in sole of right foot, some vesicles of sero sanguinous seepage.”

Id. at ¶ 41. Dr. Martija diagnosed Plaintiff with chronic eczema and ordered Lidex




                                                                                       7
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 8 of 30 PageID #:1423




ointment and an antihistamine. Id. She also noted that Plaintiff could bear weight

and therefore did not require crutches. Id.

  IV. Medical Treatment at Stateville in 2015

      On January 20, 2015, Dr. Obaisi examined Plaintiff, noting the existence of an

erythematous papule patch on Plaintiff’s right foot, as well as spots on the toes of

both feet. Id. at ¶ 42. Dr. Obaisi’s diagnosis remained dermatitis. Id. Plaintiff was

scheduled for a “punch biopsy” of his right foot on two occasions but did not actually

receive one on either occasion. Id. at ¶¶ 42–43.

      On February 18, 2015, Dr. Obaisi saw Plaintiff again and noted that his skin

rash was clearing. Id. at ¶ 44. Plaintiff complained of occasional constipation and

abdominal pain at this visit.     Id.   Dr. Obaisi assessed Plaintiff with “resolving

dermatitis” and ordered Plaintiff to take an antifungal and to receive a follow-up. Id.

The next month, Plaintiff reported to Dr. Obaisi that his skin rash had improved but

that he had run out of medicine. Id. at ¶ 47. Dr. Obaisi observed a small spot of

peeling off pink skin rash on Plaintiff’s right foot, diagnosed Plaintiff with dermatitis,

and prescribed more antifungal medication. Id. Dr. Obaisi further scheduled a

“punch skin biopsy” for April 6. Id.

      Plaintiff underwent his small punch biopsy on April 6 with Dr. Obaisi; the

results were negative for fungal organisms. Id. at ¶ 48. Two weeks later, on April

20, 2015, Plaintiff saw Dr. Obaisi for a follow-up, at which point Dr. Obaisi noted that

Plaintiff’s rashes were smaller, dry, and healing. Id. at ¶ 49. Dr. Obaisi diagnosed




                                                                                        8
  Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 9 of 30 PageID #:1424




Plaintiff with dermatitis and provided Tylenol, continued medications for blood

pressure, and added an antiviral medication. Id.

      On April 26 and 27 and May 7, 2015, Plaintiff saw various providers at the

HCU but made no complaints of abdominal pain or foot problems. Id. at ¶ 50. Then,

on May 12, 2015, Plaintiff saw Dr. Obaisi for left chest pain. Id. at ¶ 51. Dr. Obaisi

ordered a chest x-ray, which came back normal. Id. Later that year, on August 31,

2015, Plaintiff saw Dr. Martija for a left big toe injury. Id. at ¶ 52. An x-ray revealed

no fracture or dislocation. Id.; [220] at ¶ 52.

      On September 9, 2015, Dr. Obaisi saw Plaintiff because Plaintiff was

experiencing dermatitis in his left foot and feeling pain spreading from his lumbar

area down to his left testicle. [197] at ¶ 53. At this visit, Dr. Obaisi diagnosed

Plaintiff with chronic dermatitis and lumbar area pain and ordered an x-ray of the

dorsal/lumbar spine, which revealed mild scoliosis.        Id.   Dr. Obaisi prescribed

Triaminolone ointment and Voltaren. Id.

      Dr Martija examined Plaintiff again on September 29, 2015 for abdominal

pain. Id. at ¶ 54. Because she believed the Voltaren Dr. Obaisi prescribed caused

the abdominal pain, Dr. Marija discontinued Plaintiff’s usage of Voltaren and

provided Zantac to relieve the pain. Id.

      On October 27, 2015, Plaintiff saw a PA Williams for a “recurrent foot

infection.” Id. at ¶ 55. Williams diagnosed Plaintiff with eczema with infection and

prescribed a host of medicines. Id. A few days later, on November 5, Plaintiff saw




                                                                                       9
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 10 of 30 PageID #:1425




Dr. Obaisi complaining of abdominal pain on his left side. Id. at ¶ 56. Dr. Obaisi

diagnosed Plaintiff with irritable bowel syndrome (IBS) and prescribed Bentyl. Id.

      On November 17, 2015, Plaintiff saw Williams for his foot issues; Williams

continued prescribing Plaintiff Lidex and minerin ointment and ordered a foot soak

every day for 14 days. Id. at ¶ 57.

      On December 1, Plaintiff saw Dr. Martija again for persistent abdominal pain

in his left lower quadrant. Id. at ¶ 58. Dr. Martija noted that Plaintiff experienced

regular bowel movements, no anorexia, no vomiting, and no weight loss. Id. She

diagnosed him with “abdominal pain, not acute,” and ordered several blood tests and

a urinalysis, all of which returned back normal. Id.

      After this visit, Plaintiff never saw either Dr. Obaisi or Dr. Martija again about

his foot or abdomen. Id. at ¶ 59. The IDOC transferred Plaintiff out of Stateville to

a new facility in December 2016. Id. at ¶¶ 59, 61.

  V. Plaintiff’s Grievances

      Pertinent to his claims against prison administrator Defendants Parrish,

Williams, and Knauer, Plaintiff filed a number of grievances throughout his stay at

Stateville.

      On August 8, 2014, Plaintiff filed a grievance about his stomach problem, to

which Parrish responded that Plaintiff “appears to be receiving appropriate medical

care” based upon the fact the medical providers saw him on August 21 and 30, 2014.

[206] at ¶ 22. The warden’s office concurred with Parrish’s conclusion. Id. On

September 5, 2014, Plaintiff filed another grievance about abdominal pain; Parrish



                                                                                     10
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 11 of 30 PageID #:1426




again denied this grievance because Plaintiff was “receiving appropriate medical

care,” and the warden’s office concurred with Parrish. Id. at ¶ 23; [206-4] at 1.

Plaintiff filed a grievance concerning his right foot pain on October 5, 2014,

complaining of a treatment Dr. Martija provided that gave him no relief, [206] at ¶

24, and then another grievance on October 7 regarding his foot pain, alleging that Dr.

Obaisi was failing to treat his foot in retaliation for Plaintiff’s submission of prior

grievances, id. at ¶ 25. The grievance counselor denied both grievances after noting

that Dr. Martija saw Plaintiff twice after he wrote the grievances and ordered

ointment and antibiotics. Id. at ¶ 26. The warden’s office and Knauer both concurred

with this denial. Id.

      On October 22, 2014, Plaintiff filed another grievance concerning his right foot

pain. Id. at ¶ 27. In response to this grievance, Parrish concluded that Plaintiff

“appears to be receiving appropriate medical care” because Dr. Martija saw Plaintiff

on October 22, 2014. Id. at ¶ 28. Again, the warden’s office and Knauer both

concurred with Parrish. Id.

      On November 2, 2014, Plaintiff submitted another grievance complaining

about abdominal pain and requesting an outside specialist referral. Id. at ¶ 29. On

December 18, 2014, Parrish denied the grievance again on the ground that Plaintiff

appeared to be “receiving appropriate medical care” as he had just seen a nurse and

was scheduled to see the medical director on December 21, 2014; both the warden’s

office and Knauer concurred with this denial. Id.; [206-8]. Two months later, on

January 6, 2015, Plaintiff filed another grievance about both his foot and abdominal



                                                                                    11
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 12 of 30 PageID #:1427




pain, to which Parrish responded on February 22, 2015 that Plaintiff was receiving

appropriate medical care and that Plaintiff had been seen multiple times by Dr.

Obaisi and received medication. [206-9] at 1; [206] at ¶ 30. The warden and Knauer

concurred with Parrish’s denial of Plaintiff’s grievance. [206] at ¶ 30.

      Plaintiff filed another grievance on January 31, 2015 about his stomach pain

and his foot. Id. at ¶ 31. On March 6, Parrish responded once again that Plainitff

“appears to be receiving appropriate medical care,” noting that Dr. Obaisi had

determined Plaintiff’s rash appeared to be resolving and that Plaintiff had received

medication for his abdominal pain. Id.; [206-10] at 1. Parrish again denied the

grievance, and the warden and Knauer concurred. [206] at ¶ 31.

      On February 5, 2015, Plaintiff filed a grievance regarding inadequate care for

his foot pain. Id. at ¶ 32. Consistent with her previous responses, Parrish responded

on March 13, 2015 that Plaintiff was receiving appropriate medical care because,

among other things, Plaintiff had been seen by the medical director on February 18.

Id.; [206-11] at 1. Again, the warden’s office and Knauer concurred with Parrish’s

recommendation to deny Plaintiff’s grievance. [206] at ¶ 32.

      Finally, on February 19, 2015, Plaintiff filed a grievance about his foot and

abdominal pain. Id. at ¶ 33. On May 26, 2015, Parrish denied this grievance, too,

finding that Plaintiff “appears to be receiving appropriate medical care” and noting,

among other things, that Plaintiff was scheduled for a follow-up with the medical

director. Id.; [206-12] at 1. The warden’s office and Knauer agreed with the denial

of Plaintiff’s grievance. [206] at ¶ 33.



                                                                                  12
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 13 of 30 PageID #:1428




      In addition to the grievances Plaintiff submitted, he also wrote letters to

Parrish and to Knauer requesting help with obtaining medical treatment. Id. at ¶¶

17, 20.

VI. Plaintiff’s Claims and Procedural History

      Plaintiff’s (operative) amended complaint asserts claims against Drs. Martija,

Obaisi, Williams, Knauer, and Parrish under 42 U.S.C. § 1983, alleging that they

acted with deliberate indifference to his right foot condition in violation of the Eighth

Amendment (Count I), and against those same Defendants, as well as Riliwan

Ojelade and Dr. Osmundson, for deliberate indifference to his stomach issues in

violation of the Eighth Amendment (Count II). [134] at ¶¶ 70–85. Plaintiff also

brings a First Amendment retaliation claim against Dr. Martija, Dr. Obaisi, Riliwan

Ojelade, and Dr. Osmundon (Count III), and an Eighth Amendment claim against

Wexford and Warden Williams asserting that Wexford and Stateville maintained

unconstitutional policies or procedures causing him to receive inadequate medical

care (Count IV). Id. at 86–101.

      By agreement of the parties, this Court dismissed with prejudice all claims

against Ojelade and Dr. Osmundson. [226]. The remaining Defendants have moved

for summary judgment on all claims. [196]; [199].

                                       ANALYSIS

      The various Defendants have moved for summary judgment on various

grounds. This Court analyzes each set of claims in turn below.




                                                                                      13
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 14 of 30 PageID #:1429




  I. Eighth Amendment Claims

      This Court first considers Plaintiff’s Eighth Amendment claims. The Eighth

Amendment requires prison officials to provide healthcare to incarcerated inmates

who cannot obtain healthcare on their own, Howell v. Wexford Health Sources, Inc.,

987 F.3d 647, 653 (7th Cir. 2021), and imposes liability on prison officials who act

with deliberate indifference to a substantial risk of serious harm to inmates, Eagan

v. Dempsey, 987 F.3d 667, 693 (7th Cir. 2021). The deliberate indifference standard

encompasses both objective and subjective elements: “(1) the harm that befell the

prisoner must be objectively, sufficiently serious and a substantial risk to his or her

health or safety, and (2) the individual defendants were deliberately indifferent to

the substantial risk to the prisoner’s health and safety.” Eagan, 987 F.3d at 693

(quoting Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006)); see also Johnson v.

Dominguez, 5 F.4th 818, 824 (7th Cir. 2021).

      The objective component requires Plaintiff to demonstrate that he possessed a

medical condition that “has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Thomas v. Blackard, 2 F.4th 716, 722 (7th Cir. 2021)

(quoting King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012)).         The subjective

element, on the other hand, requires Plaintiff to prove that Defendants acted “with a

‘sufficiently culpable state of mind.’” Peterson v. Wexford Health Sources, Inc., 986

F.3d 746, 752 (7th Cir. 2021) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

The Seventh Circuit has characterized this as a “high hurdle” because a plaintiff must



                                                                                    14
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 15 of 30 PageID #:1430




demonstrate “something approaching a total unconcern for the prisoner’s welfare in

the face of serious risks.” Donald v. Wexford Health Sources, Inc., 982 F.3d 451, 458

(7th Cir. 2020) (internal quotation marks omitted). In other words, a defendant must

have made a decision that represents “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Id. (quoting Sain

v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)).

      A. Objectively Serious Medical Conditions

      Initially, the Wexford Defendants (Wexford, Dr. Obaisi, and Dr. Martija) move

for summary judgment on the basis that Plaintiff did not possess an objectively

serious medical condition, characterizing his abdominal pain as nothing more than

constipation and his foot issues as insufficiently serious. [198] at 4–8. This Court

disagrees.

      As to the abdominal issues, the record shows that Plaintiff’s condition persisted

for multiple years and required treatment at multiple points in 2014 and 2015. For

instance, at one point in March 2014, a provider diagnosed Plaintiff with

“uncontrolled abdominal/chest pain.” [197] at ¶ 24. That same year, Dr. Obaisi

diagnosed Plaintiff with gastritis and spastic bowel syndrome and prescribed

medication to treat his symptoms, id. at ¶¶ 26, 30, and in 2015, Dr. Obaisi diagnosed

Plaintiff with IBS and prescribed Bentyl to treat this condition, id. at ¶ 56. The

evidence demonstrates that Plaintiff had a medical condition that “has been

diagnosed by a physician as mandating treatment,” and thus, Plaintiff meets the



                                                                                    15
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 16 of 30 PageID #:1431




objective component of the Eighth Amendment analysis with respect to his

gastrointestinal issues. Thomas, 2 F.4th at 722; see also, e.g., McCoy v. Wexford

Health Sources, Inc., No. 12 CV 5467, 2018 WL 4563076, at *4 (N.D. Ill. Sept. 24,

2018) (finding the existence of an objectively serious medical condition where the

plaintiff presented evidence of chronic gastrointestinal problems including abdominal

pain, diarrhea, and bloody stool); McIntosh v. Bowens, No. 18-CV-1610, 2021 WL

3524176, at *4 (E.D. Wis. July 6, 2021) (noting that a plaintiff sufficiently establishes

an objectively serious medical condition by presenting evidence of complaints about

stomach issues for several months that ultimately culminate in a diagnosis of

conditions like IBS).

      Plaintiff similarly presents sufficient evidence that the skin condition affecting

his foot constitutes an objectively serious medical condition. While an “uncomfortable

skin issue that responds to treatment is not an objectively serious medical need,” an

“infected skin wound can rise to the level of any objectively serious medical condition.”

Fryer v. Ledvora, No. 14 C 9199, 2017 WL 36445, at *5 (N.D. Ill. Jan. 4, 2017); see

Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997) (holding that the plaintiff,

who suffered from a purulent draining infection accompanied by excruciating pain

and a fever in excess of 100 degrees qualified as sufficiently serious); see also, e.g.,

Willis v. Loftin, No. 11 C 1315, 2014 WL 3821977, at *5 (N.D. Ill. Aug. 4, 2014) (noting

that the parties did not dispute that the plaintiff’s eczema condition constituted an

objectively serious medical condition). Here, Plaintiff has presented evidence of

chronic eczema plaguing his foot, which at one point became infected, and at other



                                                                                      16
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 17 of 30 PageID #:1432




points required medication, including antibiotics. See [197] at ¶¶ 32, 48, 55, 57. This

suffices to overcome summary judgment on the issue of whether Plaintiff’s skin

condition satisfies the objective component of the Eighth Amendment test.           See

Thomas, 2 F.4th at 722.

      B. Drs. Martija and Obaisi

      Drs. Martija and Obaisi next argue that, even if Plaintiff demonstrates that he

possesses objectively serious medical conditions, Plaintiff nonetheless fails to raise a

triable issue as to the subjective element of the Eighth Amendment analysis—that

Defendants displayed deliberate indifference, or in other words, “something

approaching a total unconcern for the prisoner’s welfare in the face of serious risks.”

Donald, 982 F.3d at 458.

      To prove this subjective element against medical professionals such as Drs.

Martija and Obaisi, Plaintiff must show that each made a decision that represents

“such a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base the

decision on such a judgment.” Donald, 982 F.3d at 458 (quoting Sain v. Wood, 512

F.3d 886, 895 (7th Cir. 2008)). Mere negligence or a “mistake in medical judgment”

does not constitute deliberate indifference. Whiting v. Wexford Health Sources, Inc.,

839 F.3d 658, 662 (7th Cir. 2016). The Seventh Circuit has instructed that evidence

sufficient to create a triable issue “might include the obviousness of the risk from a

particular course of medical treatment,” “the medical defendant’s persistence ‘in a

course of treatment known to be ineffective,’” or “proof that the defendant’s treatment



                                                                                     17
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 18 of 30 PageID #:1433




decision departed so radically from ‘accepted professional judgment, practice, or

standards’ that a jury may reasonably infer that the decision was not based on

professional judgment” Id. at 662–63 (quoting Petties v. Carter, 836 F.3d 722, 729–

30 (7th Cir. 2016), as amended (Aug. 25, 2016)).

      Plaintiff contends that both Drs. Obaisi and Martija displayed deliberate

indifference to his foot condition by “brushing off” his wound for months. [219] at 6.

Plaintiff’s contention, however, fails to square with the record. Instead, the record

reflects that both doctors consistently provided treatment for his wound. In August

and September 2014, after Plaintiff first presented with foot issues, Dr. Martija

treated him by providing him varying medications, a culture, and an x-ray; the

culture and x-ray ultimately revealed no abnormalities. [197] at ¶¶ 32–35. Plaintiff

then developed a whole-body rash on September 11, 2014, and Dr. Obaisi treated him

with a different antifungal and a different antibiotic. Id. at ¶ 36. Plaintiff continued

to receive treatment throughout the fall from both doctors: in September and October

2014, Dr. Obaisi examined Plaintiff and assessed Plaintiff’s right foot as healed, id.

at ¶¶ 39–40, and later in October 2014, Dr. Martija examined Plaintiff, diagnosed

him with chronic eczema, and ordered medications for him, id. at ¶ 41. Dr. Obaisi

continued to treat Plaintiff’s foot issues in 2015: among other things, Dr. Obaisi

performed a punch biopsy for Plaintiff on April 6, which returned back negative for

fungal organisms, and prescribed him an antiviral medication. Id. at ¶¶ 48–49. In

short, nothing in the record here establishes either a refusal to treat Plaintiff or a

substantial departure from acceptable medical judgment.          To the contrary, the



                                                                                     18
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 19 of 30 PageID #:1434




undisputed record shows ongoing care of Plaintiff’s foot condition by both doctors,

who examined him, provided him medications for his symptoms, and performed

diagnostic tests. The doctors’ “active monitoring” of Plaintiff’s foot condition is the

“antithesis of deliberate indifference.” Harper v. Santos, 847 F.3d 923, 927 (7th Cir.

2017) (quoting McGee v. Adams, 721 F.3d 474, 482 (7th Cir. 2013)); see also Lloyd v.

Moats, 721 F. App’x 490, 494 (7th Cir. 2017) (“Neither defendant disregarded [the

plaintiff]’s complaints of foot pain or made outrageous treatment (or non-treatment)

decisions; the record reflects a level of continuous care that is not consistent with a

malicious state of mind.”).

      Plaintiff also faults Dr. Obaisi with his assessment that Plaintiff’s foot was

“healed” in the fall of 2014 when, according to Plaintiff, it was not. [219] at 6. This

strikes the Court as a difference of opinion with a doctor’s diagnosis or chosen course

of treatment, and it is well-established that a “disagreement with a doctor’s medical

judgment is not deliberate indifference.” Edwards v. Snyder, 478 F.3d 827, 831 (7th

Cir. 2007). Moreover, there is no evidentiary basis to infer any nefariousness from

Dr. Obaisi’s actions, such as that he deemed Plaintiff’s foot healed out of malice or

carelessness. Plaintiff suggests otherwise, pointing to evidence that two weeks after

Dr. Obaisi determined his foot healed on October 7, 2014, Dr. Martija on October 22

examined Plaintiff again—this time at the request of an assistant warden—and noted

lesions and a “weeping” wound on Plaintiff’s foot.      [219] at 6.   This change in

diagnosis, Plaintiff asserts, shows that Dr. Obaisi callously disregarded and

deliberately determined his foot healed when he knew it was not. Id. But Plaintiff



                                                                                    19
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 20 of 30 PageID #:1435




presents no evidence (nor could he) demonstrating that the condition of his foot was

the same when he saw both doctors 15 days apart. Even if he had, that evidence

would, at most, suggest a misdiagnosis on the part of Dr. Obaisi, or alternatively, a

difference of opinion between Drs. Obaisi and Martija. Neither a misdiagnosis nor a

difference in judgment among physicians constitutes deliberate indifference. See

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (“Disagreement between a prisoner

and his doctor, or even between two medical professionals, about the proper course of

treatment generally is insufficient, by itself, to establish an Eighth Amendment

violation.”); Zackery v. Mesrobian, 299 F. App’x 598, 601 (7th Cir. 2008) (holding that

neither a misdiagnosis nor a difference in opinion among physicians was sufficient to

establish deliberate indifference). Plaintiff thus fails to raise a triable issue of fact

as to whether the doctors displayed deliberate indifference toward his foot condition.

      Likewise, Plaintiff fails to offer sufficient evidence to overcome summary

judgment as to the doctors’ treatment of his gastrointestinal issues. His response

brief is silent as to how Drs. Martija and Obaisi each individually displayed deliberate

indifference to those issues, and thus, Plaintiff fails to carry his burden of raising a

triable issue of fact. See Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th

Cir. 2010) (referring to summary judgment as the “put up shut up moment in

litigation”) (internal quotation marks omitted); Goodloe v. Sood, 947 F.3d 1026, 1030

(7th Cir. 2020) (noting that to prevail on a deliberate indifference claim, an inmate

must show an objectively serious medical condition that “each named defendant

responded to with deliberate indifference) (emphasis added).



                                                                                      20
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 21 of 30 PageID #:1436




       Regardless, the record confirms that neither doctor acted with deliberate

indifference to Plaintiff’s gastrointestinal issues. Plaintiff first saw Dr. Obaisi for his

abdominal issues in February 2014, at which time Dr. Obaisi diagnosed him with

spastic bowel syndrome and prescribed Bentyl. [197] at ¶ 20. Plaintiff continued to

receive care from Dr. Obaisi throughout 2014 for his gastrointestinal issues;

throughout this time, Dr. Obaisi examined Plaintiff, ordered diagnostic tests such as

an ultrasound and a urinalysis, and prescribed various medications to treat Plaintiff’s

symptoms. Id. at ¶¶ 28–31. Given the consistent care Dr. Obaisi provided to Plaintiff,

no reasonable jury could find that Dr. Obaisi displayed “something approaching a

total unconcern for the prisoner’s welfare in the face of serious risks.” Donald, 982

F.3d at 458.

       Likewise,    there   exists    no   evidence     that   Dr.    Martija    rendered

unconstitutionally deficient care for Plaintiff’s gastrointestinal issues.       She saw

Plaintiff on August 30, 2014 due to his complaints of abdominal pain, when she

diagnosed Plaintiff with likely constipation and prescribed a laxative. [197] at ¶ 32.

Dr. Martija did not see Plaintiff again for his gastrointestinal issues until September

29, 2015 when Plaintiff complained of abdominal pain.             Id. at ¶ 54.    At that

appointment, Dr. Martija discontinued the use of a medication that Dr. Obaisi

prescribed because she believed it was the cause of Plaintiff’s pain, and she

additionally provided Zantac to relieve Plaintiff’s pain. Id. In December 2015, Dr.

Martija examined Plaintiff again due to his abdominal pain, at which time she

ordered blood tests and a urinalysis, which all returned back normal. Id. at ¶ 58.



                                                                                        21
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 22 of 30 PageID #:1437




Again, no reasonable juror could find that Dr. Martija displayed something

approaching unconcern for Plaintiff’s medical needs given that she continuously

addressed and treated his complaints of pain. See Harper, 847 F.3d at 927.

      In sum, Plaintiff has not presented evidence that Drs. Martija or Obaisi

displayed deliberate indifference to his foot or gastrointestinal conditions.

Accordingly, this Court grants summary judgment to these Defendants on Plaintiff’s

Eighth Amendment claims.

      C. Wexford’s Monell Liability

      This Court next considers Plaintiff’s Eighth Amendment claim against

Wexford. Under Monell v. Department of Social Services of City of New York, 436

U.S. 658 (1978), Wexford faces liability under section 1983 only for constitutional

injuries caused by “(1) an express government policy; (2) a widespread and persistent

practice that amounted to a custom approaching the force of law; or (3) an official

with final policymaking authority.” Howell, 987 F.3d at 653; see also Shields v. Ill.

Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014).

      Plaintiff does not identify an express Wexford policy, nor does he contend he

sustained an injury caused by an official with policymaking authority. Instead,

Plaintiff asserts that Wexford maintains a cost-saving custom or practice of refusing

to pay for outside specialists. [219] at 10. Plaintiff, however, possesses no admissible

evidence to substantiate this claim. He references an expert report from another case

in this district—the Lippert Report—in which an expert witness opined that Wexford

maintains a practice that makes it more difficult for inmates to access off-site



                                                                                     22
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 23 of 30 PageID #:1438




specialty care by, among other things, denying or delaying requests for specialty

consultations and testing. Id. The expert opinion, so the argument goes, provides

definitive proof of Wexford’s cost-cutting practice. Id. Yet in Wilson v. Wexford

Health Sources, Inc., the Seventh Circuit recognized that the Lippert Report

constitutes inadmissible hearsay where, as here, a plaintiff offers it to prove the truth

of the matters asserted therein—namely, that Wexford maintained a practice of

delaying or refusing inmates’ access to specialists for the purpose of cutting costs.

932 F.3d 513, 522 (7th Cir. 2019); see also, e.g., Von Ryburn v. Obaisi, No. 14 CV 4308,

2020 WL 3868715, at *14 (N.D. Ill. July 9, 2020) (“Wexford is correct that many courts

have excluded the Lippert Report on the ground that it is hearsay if offered to prove

the truth of the matters asserted there.”); Boyce v. Wexford Health Sources, Inc., No.

15 C 7580, 2017 WL 1436963, at *5 (N.D. Ill. Apr. 24, 2017) (excluding the Lippert

Report as inadmissible hearsay). Wilson thus forecloses Plaintiff’s attempt to use

this piece of evidence to demonstrate that Wexford maintained a widespread cost-

cutting practice.

      Plaintiff also attempts to show that Wexford maintained a cost-cutting policy

by pointing to the fact that Dr. Martija is not a board-certified doctor. Under a 2018

consent decree, Wexford can no longer hire non-board-certified physicians unless they

demonstrate that they cannot hire board-certified ones. [219] at 10–11. Plaintiff fails

to further develop this argument, resulting in its waiver. See M.G. Skinner & Assocs.

Ins. Agency v. Norman-Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017)

(“Perfunctory and undeveloped arguments are waived, as are arguments



                                                                                      23
    Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 24 of 30 PageID #:1439




unsupported by legal authority.”).         In addition, Plaintiff puts forth no evidence that

Wexford’s hiring of non-board certified doctors is what caused him to receive

constitutionally deficient medical care.            Plaintiff has no evidence, for example,

indicating that a board-certified doctor would have provided him better medical care.

Accordingly, he cannot demonstrate that Wexford’s purported cost-cutting practice of

hiring non-board certified doctors actually caused his alleged constitutional injury.

Without evidence of causation, Plaintiff’s section 1983 claim against Wexford fails as

a matter of law. See Pulera v. Sarzant, 966 F.3d 540, 550 (7th Cir. 2020), cert.

denied, 141 S. Ct. 1509 (2021).

        For these reasons, this Court grants summary judgment to Wexford on

Plaintiff’s Eighth Amendment claim.

        D. Non-Medical Defendants

        Next, this Court considers Plaintiff’s section 1983 claims against the non-

medical Defendants employed by the IDOC—Knauer, Parrish, and Williams—who in

this case Plaintiff seeks to hold liable as prison administrators, not treaters.2

        The Seventh Circuit has “long recognized that the division of labor within

a prison necessitate that non-medical officials may reasonably defer to the judgment


2These Defendants hold themselves out as purely administrators without any formal medical training.
[215] at 8. While Plaintiff disputes that Defendants have presented sufficient admissible evidence
that they lack medical training, see [207] at 3, there is no evidence suggesting that any of these
Defendants provided any medical treatment to Plaintiff, and thus, this Court considers them non-
medical prison administrators, see Rasho v. Elyea, 856 F.3d 469, 479 (7th Cir. 2017) (explaining that
while prison administrators can double as medical professionals, courts should consider them as solely
administrators where the plaintiff seeks only to hold them liable in their capacity as administrators
and not treaters).




                                                                                                   24
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 25 of 30 PageID #:1440




of medical professionals regarding inmate treatment.” Giles v. Godinez, 914 F.3d

1040, 1049 (7th Cir. 2019), cert. denied, 140 S. Ct. 50 (2019); see also Eagan, 987 F.3d

at 694 (observing that nonmedical officials are presumptively “entitled to defer to the

professional judgment of the facility’s medical officials on questions of prisoners’

medical care,” and therefore do not act with deliberate indifference if they rely upon

the judgment of medical personnel) (quoting Hayes v. Snyder, 546 F.3d 516, 527 (7th

Cir. 2008)).   Non-medical officials cannot, however, “simply ignore an inmate’s

plight,” and remain on the hook if Plaintiff demonstrates that a “communication, in

its content and manner of transmission, gave the prison official sufficient notice to

alert him or her to ‘an excessive risk to inmate health or safety.’” Arnett v. Webster,

658 F.3d 742, 755–56 (7th Cir. 2011); see also Perez v. Fenoglio, 792 F.3d 768, 782

(7th Cir. 2015) (observing that “prisoner requests for relief that fall on ‘deaf ears’ may

evidence deliberate indifference”).

      The record contains no evidence that Parrish, Knauer, or Williams (in his

capacity as the Stateville warden) ignored Plaintiff. Rather, it is undisputed that

Plaintiff submitted multiple grievances throughout 2014 and 2015 complaining about

his foot and abdominal issues; Parrish responded to each grievance, and the warden

and Knauer concurred with her responses. [206] at ¶¶ 22–32. Ostensibly, Plaintiff

believes he should have received better care and therefore is unsatisfied that his

grievances were denied. See [207] at 8 (arguing that the IDOC Defendants’ responses

to his grievances evidences intentional or reckless disregard to his medical needs).

But in this circuit, “a prison official cannot be found to have disregarded a risk merely



                                                                                       25
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 26 of 30 PageID #:1441




because they denied a grievance or other complaint”; rather, so “long as prison

officials were making sure that ‘medical care was available’ while these grievances

were processed, their actual ruling on a grievance or complaint does not constitute

deliberate indifference.”   McNeil v. Est. of Obaisi, No. 16-CV-11256, 2020 WL

6392999, at *7 (N.D. Ill. Nov. 2, 2020) (quoting Johnson v. Doughty, 433 F.3d 1001,

1005 (7th Cir. 2006)). The undisputed record confirms, and as Parrish noted in her

responses to Plaintiff’s grievances, Plaintiff received constant medical care while he

was incarcerated at Stateville for his abdominal and foot issues. The law precludes

a finding of deliberate indifference as to the non-medical Defendants under these

circumstances based upon their denials of Plaintiff’s grievances. See Giles, 914 F.3d

at 1050 (affirming summary judgment to non-medical officials where the plaintiff

failed to produce evidence that his grievances were ignored or mishandled or that he

otherwise received constitutionally inadequate care); Hayes v. Snyder, 546 F.3d 516,

527–28 (7th Cir. 2008) (affirming summary judgment to prison officials who referred

prisoners’ complaints that he was receiving inadequate medical treatment to the

medical staff).

      Plaintiff also argues that Defendants were “actually unresponsive to his

complaints” that the doctors were withholding medical care in retaliation to his filing

of prior grievances; as Plaintiff notes, the grievance responses indicated merely that

Plaintiff was receiving ongoing medical care. [207] at 7. But again, as Parrish noted

and the record confirms, Plaintiff was receiving ongoing, consistent medical care from

both Drs. Martija and Obaisi, as well as other members of the medical staff at



                                                                                    26
    Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 27 of 30 PageID #:1442




Stateville. Thus, Defendants Parrish, Williams, and Knauer had no reason to believe

that the doctors were withholding care for retaliatory purposes and were entitled to

rely upon the judgment of the medical officials as to the proper course of treatment.

Giles, 914 F.3d at 1049. And in any event, as this Court explains above (in discussing

Plaintiff’s deliberate indifference claims against the medical Defendants) and below

(in discussing retaliation), no reasonable jury could find that Plaintiff received

unconstitutionally deficient medical care or that Drs. Martija or Obaisi retaliated

against him. Because “no reasonable jury could find that the Wexford defendants

violated Proctor’s constitutional rights, the state defendants cannot be liable for

relying on the medical providers’ exercise of judgment.” Proctor v. Sood, 863 F.3d

563, 568 (7th Cir. 2017); see also, e.g., Dobbey v. Randle, No. 10-CV-3965, 2015 WL

5245003, at *10 (N.D. Ill. Aug. 26, 2015) (“Here, because there is no evidence

of deliberate indifference in the record against the Medical Defendants, there was no

obligation for any State Defendant (none of whom is a medical professional) to assist

beyond the care already being provided to Plaintiff.”), aff’d sub nom. Dobbey v. Miller,

730 F. App’x 375 (7th Cir. 2018).

         For these reasons, this Court grants summary judgment to the non-medical

Defendants.3




3Although in his amended complaint Plaintiff also brings a section 1983 claim under a Monell theory
against Williams in his capacity as Stateville warden, see [134] at Count IV, neither party addresses
this claim and the record is devoid of any evidence that Stateville or the IDOC maintained an express
policy, a custom or practice, or employed an official policymaker causing Plaintiff’s alleged
constitutional injuries. This Court thus also grants summary judgment to Williams on Plaintiff’s
Monell theory.

                                                                                                  27
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 28 of 30 PageID #:1443




  II. First Amendment Retaliation Claim

       Drs. Martija and Obaisi have also moved for summary judgment on Plaintiff’s

First Amendment retaliation claim. To prevail on this claim, Plaintiff must prove

three elements: (1) he engaged in activity protected by the First Amendment; (2) he

suffered a deprivation that would likely deter First Amendment activity in the future;

and (3) the First Amendment activity was at least a motivating factor in Defendants’

decision to take retaliatory action. Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir.

2020); Morris v. Scott, 840 F. App’x 14, 15 (7th Cir. 2021), as amended on denial of

reh’g (Apr. 1, 2021). Plaintiff lacks sufficient evidence to create a triable issue of fact

on his retaliation claim as to either Defendant.

       Plaintiff claims that Dr. Obaisi took away his crutches in retaliation for a

grievance he wrote about his foot. [219] at 11. Filing grievances unquestionably

amounts to protected First Amendment activity, Manuel v. Nalley, 966 F.3d 678, 680

(7th Cir. 2020), and this Court presumes that depriving an inmate of crutches when

he needs them to walk would likely deter future First Amendment activity. But

Plaintiff’s claim nonetheless fails to prove the third element of causation.          The

grievance which Plaintiff claims motivated Dr. Obaisi’s retaliatory conduct is dated

September 28, 2014, [221] at ¶ 17; [221-2] at 2, but Dr. Obaisi discontinued Plaintiff’s

crutches four days earlier on September 24, 2014, [197] at ¶ 39. As a matter of logic,

Dr. Obaisi could not have taken away Plaintiff’s crutches based upon a grievance that

had not yet been submitted. Thus, Plaintiff’s retaliation claim against Dr. Obaisi

fails as a matter of law on the element of causation. See Holleman, 951 F.3d at 879



                                                                                        28
 Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 29 of 30 PageID #:1444




(“Establishing the causation element of retaliation requires a showing that the fact of

the plaintiff’s engagement in protected activity was a motivating factor of the alleged

adverse action”). Dr. Obaisi is thus entitled to summary judgment on Plaintiff’s

retaliation claim.

      Plaintiff’s retaliation claim against Dr. Martija fares no better. Plaintiff claims

that Dr. Martija retaliated against him for filing grievances, see [219] at 11, but there

is no evidence that Dr. Martija took any adverse action in retaliation. Nor does

Plaintiff have any evidence that Dr. Martija knew of or saw any of the grievances he

wrote. Accordingly, like Dr. Obaisi, Plaintiff cannot prove causation against Dr.

Martija. See, e.g., Ames v. Shaw, No. 16 C 9213, 2018 WL 6435656, at *6 (N.D. Ill.

Dec. 7, 2018) (granting summary judgment on a retaliation claim because the plaintiff

failed to produce evidence that the defendant knew about the First Amendment

activity), aff’d sub nom. Ames v. Hudson, 790 F. App’x 831 (7th Cir. 2020). This Court

therefore grants summary judgment to Dr. Martija on Plaintiff’s retaliation claim.

                                   CONCLUSION

   For the stated reasons, this Court grants Defendants’ motions for summary

judgment [196]; [199]. The Clerk is directed to enter judgment in favor of Defendants

and against Plaintiff. Civil case terminated.




                                                                                      29
Case: 1:15-cv-09158 Document #: 233 Filed: 09/07/21 Page 30 of 30 PageID #:1445




                                         E N T E R:


Dated: September 7, 2021

                                         MARY M. ROWLAND
                                         United States District Judge




                                                                              30
